Fish, C. J.
1. The well-settled rule, in a claim case, that the plaintiff in execution makes out a prima facie ease by proving that the property claimed was in possession of the defendant in fi. fa. after the rendition of the judgment, was not changed by the passage of the recording- act of 1889 (Acts 1889, p. 10(5; Civil Code, §§ 2778, et seq.), which among other things, provides when the lien of a judgment shall take effect as against innocent third parties who have acquired a transfer or lien binding the same property.
2. There was sufficient evidence to authorize an instruction that if the jury believed, under the evidence, that the title to the property levied upon and claimed was at one time in the defendant in execution, the presumption would be that it remained in him until it was shown to have passed out of him.
3. There was evidence to authorize the verdict, and the court did not err in refusing to grant a new trial. .

Judgment affirmed.


All the Jtislices concur.